DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 02/15/2022; 03/14/22.

Response to Amendment
4.	Applicant’s amendments filed on 04/21/2022 have been entered. Claim 13 has been amended. Claim 13 is pending in this application and being independent.

Response to Arguments
5.	Applicant’s arguments, see page 3, filed on 04/21/2022, with respect to the specification objections have been fully considered and are persuasive; thus the objection to the specification has been withdrawn.

6.	Applicant’s arguments, see page 3, filed on 04/21/2022, with respect to the 112 rejections have been fully considered and are persuasive.  The amendments to the claims are sufficient to overcome the 112 rejection; thus the 112 rejections of these claims have been withdrawn.

7.	Applicant's arguments, filed on 04/21/2022, with respect to the 103 rejection have been fully considered but they are not persuasive.
Applicant's Remarks, the applicant argues that (1) there is disclosed no actual aircraft, (2) no mention of, or the ability to, project any simulated visual information of any sort to the pilot, (3) the simulated training of Towers does not include an aircraft, (4) Towers fails to disclose the claimed in-flight data, Towers, of necessity, fails to disclose in-flight data from an aircraft during a simulated training exercise, (5) The fictitious "operation" of a simulated aircraft is not the actual operation of an actual aircraft as claimed, (6) there is no aircraft involved in the flight simulation of Towers. The Examiner respectfully disagrees with these arguments. Regarding the first, second, third, fifth and sixth arguments, the claim language is too broad and didn’t provide details of actual aircraft. Therefore, recording pilot performance during operation of an aircraft is obvious with this limitation. Regarding the fourth arguments, the flight simulator data (comprising the audiovisual data and the flight simulator variables) would be obvious with this limitation. Therefore, the in-flight data be saved from an aircraft during a simulated training exercise. All other limitations also discussed (See Office Action below). Also, it is respectfully noted that the combination of prior arts established a prima facie case of obviousness 103 rejection on independent claim. Thus, the Examiner respectfully submits that claim 13 is disclosed by the prior art.



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Towers et al., (“Towers”) [US-2016/0027336-A1] in view of Sowadski et al., (“Sowadski”) [US-9,099,009-B2], further in view of Chavez et al., (“Chavez”) [US-2016/0019808-A1]
Regarding claim 13, Towers discloses a method (Towers- ¶0005 discloses an aviation performance evaluation methodology that can be implemented in various ways depending on the applications of interest. Baseline standards for expected performance are stored in one or more databases), comprising: 
saving in-flight data from an aircraft during a simulated training exercise (Towers- ¶0006 discloses a method for recording pilot performance during operation of an aircraft; ¶0048-0050 disclose the flight simulator data [in-flight data] (comprising the audiovisual data and the flight simulator variables) and the gaze scan data are synchronously recorded by the data server 150 for later playback in replay mode […] The flight simulator data, gaze scan data, and analysis results previously recorded by the data server 150 are synchronously played back by the data server 150 [saving in-flight data from an aircraft during a simulated training]; Fig. 4 and ¶0067 disclose the upper screenshot 500 represents one frame of the out-of-cockpit view video data presented at one instant during the “landing” phase of a flight simulator exercise [a simulated training exercise]), wherein the in-flight data comprises geospatial locations of the aircraft (Towers- ¶0122 discloses automatically landing the aircraft at a predetermined location, such as a military landing site; ¶0133 discloses monitoring/vectoring of aircraft that are in close proximity on the geographic display in order to ensure their separation) head positions of a pilot operating the aircraft (Towers- ¶0006 discloses a method for recording pilot performance during operation of an aircraft; ¶0083 discloses changes in the student's head orientation); 
saving simulation data relating to a simulated virtual object presented to the pilot as  content in-flight (Towers- Fig. 2 and ¶0027 disclose providing a user interface through which the student 110 can “operate” the simulated aircraft of the flight simulator 125 during a training exercise in conventional fashion […] “Out-of-cockpit view” video data, showing a simulated pilot's view of the airspace and terrain over which the training exercise is being conducted […] “Instrumentation view” video data showing simulated flight instruments [a simulated virtual object presented to the pilot as content in-flight]; ¶0048-0050 disclose the flight simulator data [simulation data] (comprising the audiovisual data and the flight simulator variables) and the gaze scan data are synchronously recorded by the data server 150 for later playback in replay mode […] The flight simulator data, gaze scan data, and analysis results previously recorded by the data server 150 are synchronously played back by the data server 150 [saving simulation data]); and 
representing the in-flight data from the aircraft and the simulation data relating to the simulated virtual object as a replay of the simulated training exercise (Towers- ¶0048-0050 disclose the flight simulator data [in-flight data] (comprising the audiovisual data and the flight simulator variables) and the gaze scan data are synchronously recorded by the data server 150 for later playback in replay mode […] The flight simulator data, gaze scan data, and analysis results previously recorded by the data server 150 are synchronously played back by the data server 150 [in-flight data from the aircraft and the simulation data relating to the simulated virtual object as a replay]; Fig. 4 and ¶0067 disclose the upper screenshot 500 represents one frame of the out-of-cockpit view video data presented at one instant during the “landing” phase of a flight simulator exercise [representing of the simulated training exercise]). 
Towers does not explicitly disclose wherein the in-flight data comprises positional attitudes of the aircraft; a simulated virtual object presented to the pilot as augmented reality content in-flight; wherein the virtual object was programmed to interact with the aircraft during the simulated training exercise.
However, Sowadski discloses
wherein the in-flight data comprises positional attitudes of the aircraft (Sowadski- col 6 lines 38-40 discloses Ownship data 144 may include, for example, at least one of a position of aircraft 104, a speed of aircraft 104, and other suitable data; col 35 lines 1-3 discloses The process begins by obtaining ownship information about the aircraft (operation 2100) […] This ownship information may include, for example, a longitude, a latitude, an elevation, an attitude, an altitude, a velocity, and other suitable information);
wherein the simulated virtual object was programmed to interact with the aircraft during the simulated training exercise (Sowadski- col 6 lines 46-60 discloses Computer system 140 receives ownship data 144. Ownship data 144 is used by number of simulation programs 130 and number of training devices 132 to perform training session 106. In these illustrative examples, ownship data 144 is used to represent aircraft 104 as an object in a simulation. Ownship data 144 allows other aircraft, vehicles, and/or objects to interact with aircraft 104 in the simulation. For example, ownship data 144 may be used by number of simulation programs 130 and number of training devices 132 to identify a location of aircraft 104. This information may be used to determine how number of simulation objects 125 in the simulation interacts with aircraft 104. In other words, ownship data 144 may be used to generate a simulation object for aircraft 104 that can be used within number of simulation programs 130 and/or by number of training devices 132; col 12 lines 36-39 discloses both live objects and simulation objects are presented and interacted with by an operator of the aircraft such that both live sensor data 408 and simulation data 410 are presented together in an integrated presentation).
Sowadski further discloses
the in-flight data comprises geospatial locations of the aircraft (Sowadski- col 6 line 55 discloses a location of aircraft 104),
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Towers to incorporate the teachings of Sowadski, and apply the simulation interacts with aircraft into the simulated training exercise, as taught by Towers in so the virtual object was programmed to interact with the aircraft during the simulated training exercise.
Doing so would provide a pilot with the additional experience needed to operate an aircraft in different conditions.
The prior art does not explicitly disclose, but Chavez discloses
a simulated virtual object presented to the pilot as augmented reality content in-flight (Chavez- ¶0031 discloses HMD's 4 display an augmented reality view of the simulation environment that mixes real and virtual elements. For example, the operators can see (via camera or optical images that are displayed on or transmitted through the HMDs 4) their own first-person perspective of the environment, with superimposed virtual visual elements (from the same perspective as detected by the head-mounted sensors 3) such as day or night sky windshield views, views of a simulated runway for landings and takeoff, instrument readings, etc.; Fig. 1 and ¶0034 disclose a main system may include a trainee (1) such as a certified pilot, seated in a common office chair);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Towers/Sowadski to incorporate the teachings of Chavez, and apply the augmented reality view of the simulation environment into the simulated virtual object, as taught by Towers/Sowadski in for saving simulation data relating to a simulated virtual object presented to the pilot as augmented reality content in-flight.
Doing so would allow an instructor/facilitator to follow the lesson's activities, and help and evaluate the trainee's performance.


Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619